 328DECISIONSOF NATIONALLABOR RELATIONS BOARDIndustrialWire Products CorporationandUnitedElectrical,RadioandMachineWorkers ofAmerica,Local 1421,United Electrical,Radio andMachineWorkersofAmerica(UE).Case21-CA-8087June 30, 1969DECISION AND ORDEROn November 18, 1968,Trial Examiner MartinS. Bennett issued his Decision in the above-entitledcase,finding that the Respondent had engaged inand was engaging in certain unfair labor practicesandrecommendingthatitceaseanddesisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner, as modified herein.We agree with the Trial Examiner's finding thatthe Respondent has bargained in bad faith with theUnion in violation of Section 8(a)(5) and (1) of theAct.We also find, on the basis of facts as found by theTrial Examiner and supported by the record, thattheRespondent contrary to the requirements ofSection 8(d) of the Act refused without justifiablereason to execute a written contract containing thesubstantive provisions of the agreement reached withtheUnion on June 19, 1968, as outlined by thestipulationwhich the mediator presented on thatdateandwhichwas signed by the Unionrepresentatives andMarlett,the Employer'sagent,and thereby further violated Section 8(a)(5) and (1)of the Act.'THE REMEDYIn accord with the Board's particular duty underSection 10(c) to tailor its remedies to the unfairlabor practices which have occurred and therebyeffectuate the policies of the Act,' we adopt the'Borg Compressed Steel Corporation,165 NLRB No. 55;Beverage-AirCompany,164 NLRB No 156, enfd. in this respect 402 F.2d 411 (C.A. 4);Schell SteelProducts, Inc., 161 NLRB 939. In the absence of exceptionsby the General Counsel or the Charging Party to the Trial Examiner'srecommendation that the Respondent be ordered upon request to executethe June 19 contract,we do not agree with our dissenting colleague thatthe Respondent should be ordered to execute the May 7 contract.TrialExaminer'srecommendationthattheRespondent be required, at the Union's option,either tosignawritten contract embodying thesubstantiveprovisionsof the June 19, 1968,agreement,or to bargain in good faith for a newagreement.In the event the Union requests theRespondent to sign the aforesaid written contract,theRespondent shall put its provisions into effectand reimburse the employees, with 6 percent interestper annumthereon, for the loss of any benefitswhichwould have accrued to them under thecontract which the Respondent refusedto sign.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, ashereinmodified,andherebyordersthattheRespondent, IndustrialWire Products Corporation,LosAngeles,California,itsofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:Amend paragraph 2 by substituting the followingfor subparagraph b:(b) In the event the Union requests that thecontract agreed to on June 19, 1968, be executed,reimburse all employees covered by the aforesaidcontract, together with 6 percent interest per annumthereon, for the loss of any benefits which wouldhave accrued to them under the contract which theRespondent refused to sign.MEMBERFANNING,dissentingin part:Ijoinwithmy colleagues in finding that theRespondenthas engagedinbad-faithbargainingwith the Union in violation of Section 8(a)(5) and(1) of the Act. I also agree with their conclusionthat the parties actually reached agreement on acontract during these negotiations, but, unlike mycolleagues,Ido not base this conclusion upon thestipulation executed by the parties on June 19.'According to the Trial Examiner's findings, whichthemajority opinion adopts, the parties reachedfinalagreementon a contract at the May 7bargainingsessionwhen both the Respondent andtheUnion agreed to accept a modified version of aproposal which had previously been submitted bytheRespondent.However, thereafter,when theUnionpresentedtheformaldocumenttoRespondent for signature, it was advised byRespondentthatcertainofthepreviouslyagreed-uponclauseswereunacceptable.TheRespondent's repudiation of its May 7 contract withtheUnion led to the June 19 meeting where underthe auspices of a conciliator, the Union agreed tomake several concessions on provisions agreed to in'SeeH W. Elson Bottling Company,155 NLRB 714.'All events occurredin 1968.177 NLRB No. 56 INDUSTRIALWIREPRODUCTS CORP.theMay 7 contract. As a result, the parties enteredinto a stipulation of agreement on some 15 contractitems with the qualification that agreement on theseitemswas subject to the final approval of theRespondent'spresidentand ratificationby theemployees.Severaldays later, the Union wasadvised that the Respondent's president would notapprove all of the items in the stipulation and as aconsequence, no contract was ever executed by theparties.Inmy opinion, it is unnecessary to look beyondMay 7 in determining that the parties have enteredinto a final and binding contract. The record fullysupports theTrialExaminer's finding that acontract was agreed to at the May 7 bargainingsession,and by ignoring the significance of thisfinding and predicating the existence of a contractupon the June 19 stipulation, my colleagues are, ineffect,permitting the Respondent to benefit fromthe commission of its unfair labor practices. Byrenegingonitscontractualagreement,theRespondent was able to force the Union into givingup benefits already won at the bargaining table, andas a reward for such unlawful conduct, the majoritydirects the Respondent, upon request, to execute adocument containing the concessions forced upontheUnion as a result of the Respondent's unfairlabor practices.If,in fact, the parties did agree on a secondcontract on June 19, it was not the voluntarymodification of an existing agreement to which Iwould give effect. Rather, this so-called agreementserved only to detract from the contract previouslyreached and its very existence was brought aboutsolelyasa result of Respondent's unfair laborpractices. Furthermore, I would not find the June 19stipulation binding upon the parties for yet anotherreason. This stipulation expressly provided that finalagreement on the contract items listed was beingconditioned upon their approval by the Respondent'spresident and their ratification by the employees.Because neither of these conditions were met, Iwould conclude that the stipulation cannot beconsidered legally binding upon the parties.In sum,Iwould resolve this issue by concludingthat the parties reachedagreementon a contract onMay 7, and I would order the Respondent toexecute this agreement and put its terms andprovisions in effect, retroactive toMay 7, if sorequested by the Union.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Trial Examiner: This matter washeard at Los Angeles, California, on September 4 and 5,1968.The complaint, issued July 5 and based uponcharges filedMay 21 and July 5, 1968, by UnitedElectrical,Radio and Machine Workers of America,Local 1421,UnitedElectricalRadio andMachineWorkers of America (UE), herein called the Union,329allegesthatRespondent,IndustrialWireProductsCorporation,had engaged in unfair labor practices withinthemeaning of Section 8(a)(5) and(1) of the Act. Oralargument was presented by Respondent and briefs havebeen submitted by the General Counsel and Respondent.'Upon the entire record in the case, and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSIndustrialWire Products Corporation is a corporationengaged in the manufacture and fabrication of wireproducts and maintains its principal place of business atLosAngeles,California.Itannuallypurchases andreceives products valued in excess of $50,000 directly fromfirms located outside the State of California. I find thatthe operations of Respondent affect commerce within themeaning of Section 2(6) and(7) of the Act.11.THELABOR ORGANIZATION INVOLVEDUnited Electrical,Radio and Machine Workers ofAmerica,Local 1421,UnitedElectrical,Radio andMachineWorkersofAmerica (UE) is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABORPRACTICESA. TheIntroduction;the IssueRespondent's plant was unorganized prior to the eventsdescribed herein.On January 25, 1968, and all dateshereinafter refer to 1968, the Union was duly certified asthe bargaining representative of a unit of its employees. Aseriesofmeetings for the negotiation of a contractcommenced on January 26 and culminated on July 2. TheGeneral Counsel allegesthatRespondent agreed on June19 to all the terms and conditions of a contract, that itthereafterrefusedtoexecutethisagreement,thatRespondent engaged in surface and bad-faith bargainingand that Respondent thereby engaged in the unfair laborpractices alleged herein.Respondent contends that noagreement was reached and that it bargained in goodfaith.B. Appropriate Unit and MajorityRepresentationThereinThe complaint alleges,Respondent admits,and I findthat all production,maintenance,shipping and receivingemployees, and truckdrivers employed by Respondent,excluding office clericals,salesmen,guards,watchmen andsupervisors constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.Following an election on January 17, the Union wasduly certified on January 25 as the representative of theemployees in the above-described unit. I find that theUnion was then,and now is,the representative of the'TheGeneral Counsel has moved that ten purported errors in thetranscriptof testimony be corrected.Respondent opposes proposedcorrections6 and 7. The motionisgranted with respectto the otherproposed corrections, denied as to those two and the pleading is herebyreceived in evidence asTX Exh. 1. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployeesin said unitwithin themeaning ofSection 9(a)of the Act.C. Sequence of EventsThe parties met initially on January 26. RepresentativesHumberto Camacho and Patrick Chaplin represented theUnion and present for Respondent were President E. R.Potter,Secretary-TreasurerJosephP.RogelandRespondent'sattorney,OrvilleMarlett.ThistriorepresentedRespondent at 9 meetings through April 18and President Potter did not attend6 meetingsheld afterthat date.Marlett did represent Respondent individuallyat a meeting on March 20 or 21. Marlett was theprincipal spokesman for Respondent and I find that hewas its principal agent for the purposesof engaging incollectivebargaining.Thismeetingwasbasicallyintroductory in nature and consisted primarily of theUnionpresentingalistofemployeeswho wouldparticipateasmembers of its negotiating committee.Varyingcommitteemembersattendedsubsequentmeetings.'The second meeting was held on January 30 andattended by the same group. Chaplin presented a lengthycontractproposaland,accordingtoChaplinandCamacho, read it in its entirety, although, in severalinstances,he omitted clauses where the meaning was clear.This provided for a union shop, a dues checkoff, wassilent as toduration and contained no wage provisions.'Marlett and Rogel claimed that Chaplin stated thecontractwas submitted only "for language purposes."BothCamacho and Chaplin testified that this wassubmitted as a contract proposal. Indeed, Chaplin claimedthat theUnion admittedly was prepared to sign, ifRespondentwas willing.Icredit Chaplin and Camacho herein. With respect tothisand subsequent meetings, Respondent displayed acuriouspenchantfordescribingostensiblecontractproposals, including those it prepared, not as offers butrather as "language provisionsfor negotiation purposes."Marlett,as a witnessherein,was asked to distinguishthese and came up with an explanation tailored to thedifferentversionsof the parties. The simple answer in wellestablished industrial relationsparlance is that anycontractproposal is negotiable and perforcecontainsprovisions for negotiating purposes. Yet, it is equally anoffer to which the parties may or may not agree orbargainupon. Stated otherwise, contrary to Respondent, Ideem its position to be contrary to the realities ofcollectivebargainingand unsupportable.Ido find, however, that Marlett expressly pointed outto the unionnegotiatorsthat inasmuch as Potter was thesoleownerofRespondent, he,Marlett,was expresslyreservingto Potter the right to approve or reject any finalagreement.Chaplin claimed,and Ifind, that he presented this as aone year contract proposal and Camacho agreed, althoughtestifyingthat there was nodiscussionof the topic.Marlett conceded only that ata meetingprior to April 18'In treating with ensuing meetings, I deem it unnecessary to set forthproposals and counterproposals in full as,inmy view, a consideration ofthis history in several specified areas, particularly union security, duescheckoff and term of the contract,is dispositive of the case'Camacho testified that wages were deliberately omitted,pendingclarification of job classifications in the shop.Marlett admitted that theUnion was "pushing for . . labor classifications" and, further,that theUnion requested and was granted a tour of the plant so as to evaluate jobfunctions prior to submitting wage proposalswith union negotiator Smith, who appeared on the sceneFebruary 28, the prospect of a 1-year contract had beendiscussed.Rogel claimed that this was discussed in Marchand April and that Respondent had sought a 3-yearcontract.The next meeting was held on February 28 with onechange on the part of the Union. Chaplin having beentransferred to another assignment, he was replaced byAlfred Smith. Smith commenced reading through thecontract previously presented by Chaplin and coveredsome 10 to 15 pages. He testified, and I find, that Marlettstated theunionshop language was unacceptable. HefurthertestifiedthatMarlettindicated,"Possibleagreementonsomeformofmaintenance[of]membership." Potter voiced no disagreement. Accordingto Camacho, Smith asked if Respondent would considermaintenanceof membership and Marlett responded thatRespondent probably would.' I find that Respondentoffered to accept a maintenance of membership plan onthis occasion.When Smith read language calling for a checkoff ofdues pursuant to authorizations from employees, Rogelobjected on the ground that this presented additional tasksfor the payroll department; no objections were predicatedupon the principle as such. Smith then proposed that theUnion collect the necessary data, submit it to Respondentand that only one monthly checkoff be made. AccordingtoCamacho, Rogel replied that this was more likely ofacceptance.'As for duration, Camacho testified, and I find, thatSmith spoke in terms of a 1-year contract. Smith testifiedthat a one year duration was touched upon at just aboutall the meetings. According to Marlett, there had beendiscussionsat early meetings of the prospect of a I-versusa 3-year contract and the testimony of Rogel was thatduringMarch and April these two alternatives werediscussed.As will appear, the three year contract conceptarose at latermeetings.And Marlett, it may be noted,claimed that at the first two or three meetings, therepresentatives of Respondent merely listened and took noposition on matters.At the close of the meeting, Smith commented that theproposalunderdiscussionwas unduly lengthly andintricate and suggested that he present a shorter contract.All agreed that this was desirable and Smith did so at thenext meeting.On March 4, Smith presented and read part of aten-page contract proposal. This contained the customaryunion-shop and dues-checkoffclauses.Marlett refused toaccept theunion-shop clause but stated, according to theuncontroverted testimony of Camacho and Smith, thatRespondent would present modified proposals based uponsome form of maintenance of membership.Smith and Camacho agreed that Rogel again voiced hisobjections to a provision that Respondent deduct duespursuant to employee authorizations.According toCamacho, Marlett stated he would present a proposal thatonly one deduction per month be made.On March 5, the parties met again and Smithcontinued the reading of the new contract proposal. OneitherMarch 4 or 5, according to Camacho and I so find,Smith stated that this was a 1-year contract proposal and'Rogel testified that in March and April Respondent"suggested.Ithink we inaugurated the fact of a modified [maintenance of membership]plan."'Rogel testified generally that,at one point in the negotiations, he agreedthat this procedure was feasible INDUSTRIAL WIRE PRODUCTS CORP.331no objection was voiced. Smith testified to this samegeneral effect. Rogel testified generally that in March andApril the parties discussed both 1 and 3-year terms.Marlett's testimony was similarly vague, testifying that atameeting prior to April 18 he and Smith discussed thepossibility of a 3-year versus a 1-year contract. I find thatRespondent's representatives voiced no objection to a1-year contract on these occasions and that Respondentoffered to come forward with modified provisions onmaintenance of membership and dues checkoff.The next meeting was held on March 14." According toCamacho, and I so find, Smith asked Rogel for wageclassifications, pointing out that the Union had prepared awage proposal, but was holding it in abeyance. AfterRogelcomplainedofdifficultyinclassifyingtheemployees, Smith agreed to drop theissue.Marlett statedthat they were almostin agreementon a contract, but thathewould propose some language. Smith suggested toPotter that he authorize Marlett to meet with Smith andcomplete the technical language of the contract; Potteragreed and the meeting was set up for Marlett's office.Smith corroborated Camacho that they met on March14,worked from the Union's shorter contract proposaland that it was arranged that Marlett would meet withSmith. Potter agreed that Marlett was his agent, that theycould meet and initial agreed upon paragraphs and alsothat the parties could then get down to wages. Marlettand Rogel did not testify concerning this meeting.On March 20 or 21, Smith and Camacho met withMarlett in the office of the latter. They discussed acontract brought to the meeting by Marlett which is inevidence as G.C. Exh. 4. This contained, paradoxically,union shop language that Respondent did not recognize aunion shop, that Respondent would recognize a unionshop if the Union obtained 100 percent membership in thebargaining unit, that all new employees were to join in 30days and that present employees were not required to join.As for dues, Respondent was to make one deduction permonth, based upon a list of employees furnished by theUnion.According to Camacho, Smith pointed out that thelanguage that Respondent did not recognize a union shopwas contrary to previous discussions. They agreed toinsert language that any employee hired after January 25,1968, the date of the Union's certification, would berequired to join.Marlett agreed that this would be a1-yearcontract from January 25, 1968. The Unionaccepted the language relating to the collection of dues.Marlett agreed to present a full contract plus acompany wage proposal at the next meeting. Here as well,Marlett claimed that this was presented not as an offerbut as language provisions for negotiating purposes only;thisSmith flatly denied.Marlett also told them thatPotter and Rogel had not seen this document and thattheywould have to concur, particularly as to unionsecurity and dues provisions; he added that he, Marlett,would recommend approval of the document to them.Ido not credit Marlett where his testimony is inconflictwith that of Camacho. As previously found,Potter agreed with Smith on March 14 that Marlett andSmith would meet and complete the technical language ofthe contract. And, as indicated, I do not accept Marlett'sattempted explanation of the distinction between an offerand language provisions for negotiating purposes only.Finally,Marlett ultimately admitted that his contractproposalwas intended to reflect prior discussions atmeetingsand that "All we had done was to agree inprinciple as to what I was to put in this document. Andthen I was to work out details."The next meeting was held on April 8. Marlettpresented for consideration a document in evidence asG.C. Exh. 5 which he allegedly prepared in order to have"everything in one document for negotiating purposesagain."This also contained language that a union shop wouldbe honored only when the Union obtained 100 percentmembership in the bargaining unit. When reminded thathe had agreed that this be stricken from the proposal hebrought to the previous meeting,Marlett again agreedthat it be stricken. It set forthunionsecurity languagepreviously agreed to, namely, that all employees hiredafter January 25, 1968, would become union membersafter 30 days of employment and that no employees as ofthe effective date of the contract were required to join.Italso set forth the same dues checkoff languageprepared by Marlett in G.C. Exh. 4 which had beenacceptedpreviously by the Union and it was againaccepted.Respondent made a wage proposal which wasrejected by the Union. Smith proposed that the contractbe put into effect and that the wage issue be resolved at alater date;Marlett refused.On April 18, the parties met again with only Camachopresent for the Union. Marlett claimed that Potter waspresent only for introductory remarks and then departed.Camacho disputed this, contending that Potter had beenpresentthroughout themeeting.Marlettultimatelyconceded that he did not have detailed minutes of thesemeetings.He also admitted, in his pretrial affidavit to theGeneral Counsel, that Potter was present and had madesome remarks to Camacho. He then testified that Pottermay or may not have been present during the meeting assuch. I credit Camacho.According to Camacho, Marlett made an oral proposalon wages for leadmen and shift differentials which wasagreed to by the Union which then withdrew its requestfor labor classifications.Rogel stated that he had somequestions about union security and the dues checkoff.Camacho responded that he did not intend to renegotiatematters previously agreed upon. Marlett then suggested a3-year contract and Camacho responded that this was apossibility if Respondent would agree to a full union shop.Marlett testified that he and Rogel advised the Unionat this meeting that Respondent would insist upon acomplete open shop and no dues checkoff. Camachoprotested that Respondent was taking "the guts" out ofthe contract and, according to Marlett, this was the keyproblem at the meeting. Marlett admittedly raised thepossibility of a 3-year contract.Smithwas advised by Camacho that he believedRespondentwas reneging on unionsecurity and duescheckoff. Smith duly telephoned Marlett early in May, ashe testified, andMarlett advised him that Respondentwould not go along with any agreement on union securityand dues checkoff. Smith promptly accused Marlett ofrenegingon their agreement in these two areas.Chaplin reentered the picture at this time and he andCamacho met with Marlett and Rogel on May 7. Potterdid not attend this or any subsequent meeting. Accordingto Chaplin, a clear and forthright witness whom I credit,he pressed the parties to clear up all differences and arriveat a final contract. He went through G.C. Exh. 5,Respondent's last offer, and offered to accept a 3-yearcontract if there were wage reopenings in the second and'At one pointthe transcript erroneously places this asMarch 5.third years of the contract. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties agreed on a union shop clause providingthat all new employees join the Union but giving presentemployees the option to join or not. Rogel again cameforward with his oft repeatedclaimthat that the duescheckoff would require too much work and that thepayroll checks lacked a box to reflectsame.Chaplinproposed, and they agreed, that the Union would provideRespondent with a monthly list of its members and thatRespondent would make one monthly dues deduction. Themeetingwas adjournedwith theunderstanding thatChaplin would prepare in final form a contract embodyingallchanges that had been made and that this would beforwarded to Marlett for editing as to minor corrections.Chaplin did so with copies to Rogel and Potter.This was a 3-year contract with second and third yearwage reopenings,as Chaplin had previously agreed to, andprovided thatall new hiresafter January 25, 1968, wouldjoin the Union in 30 days and that employees on theeffective date of the contract, January 25, 1968, were notrequired to join. It also provided for one dues checkoffper month based upona listto be supplied by the Union.Camacho supported Chaplin in most respects. Heagreed that Chaplin was to prepare a contract reflectingwhat was agreed upon at this meeting.He did not recallany discussion of union security but did remember adiscussion concerning the dues checkoff,consistent withthe testimony of Chaplin.TheversionsofRespondent'switnessesdifferconsiderably. According to Rogel, they discussed a 3-yearcontract and Respondent took the same position it hadpreviously, namely, that it should be an open shop andthat it refused to agree to a dues checkoff. The onlyagreementthatChaplinwas to prepare was a contractreflectingcertainunitexclusions.Rogel'stestimonypatently goes too far. For he previously testified, as notedabove, that during March and April, as found, althoughPotterinsisteduponanopenshopRespondent'srepresentatives had come forward with a proposal for amodifiedmaintenanceofmembershipplan.Statedotherwise,on the face of his own testimony,RespondentrenegedonMay 7 fromits previous proposal on unionsecurity.Indeed,even the testimony of Marlett,Respondent'schief negotiator,does not go as far as that of Rogel. Hetestifiedthat the discussion onMay 7 centered onunion-security and checkoff provisions. Marlett stated thatRespondent would do nothing to perpetuate the Union'sexistence and, it "wouldhaveto earn itsown way with theemployees,"perhaps a realistic appraisal of its approachto these negotiations.Marlett expressed his personal viewthatRespondent would be better off with the duescheckoff,although pointing to Potter'saversion to theconcept.The meeting ended with agreement that Chaplinwould draw up a contract to submit to Respondent forconsideration.Chaplin,Camacho, and Smith were experiencednegotiators and Potter and Rogel were not. Marlett,although handling labor matters,isprimarily engaged incorporate practice.While this is not dispositive of thematter,itperhaps explains the intellectual quibblingengaged in by Respondent'srepresentatives in thesenegotiations as noted above.And, as stated,Marlett andRogeldo contradict each other.Accordingly, theirtestimony here,as elsewhere,isnot credited where inconflict with that of theunion representatives.On May 20, Marlett advised Chaplin, according to thelatter,that,interalia,theunion-securityanddues-checkoffclauses were unacceptable to Respondent.Chaplin protested that this was the second or third timethat agreement had been reached and that Respondenthad reneged. This led to the filing of the instant charge onthe following day.The parties met on June 6 and thereafter under theauspicesof the FederalMediation and ConciliationService, with Chaplin representing the Union and Marlettand Rogel present for Respondent. Chaplin testified thathe contended a final agreement had been reached and thatRespondent had refused to sign. Marlett explained thatPotter refused to accept this contract.Another meeting was held on June 13. According toChaplin,Marlett objected to wage reopening clauses inthe second and third years of a 3-year contract andclaimed that the collection of dues was the Union'sprovince.Union security was not discussed. Rogel againcontended that collection of dues would be a burden uponRespondent. The union representatives protested that anagreementhad previously been reached on union securityand dues checkoff.Smith and Chaplin met again on June 19 with MarlettandRogel.Ultimately,theconciliatoroutlinedasettlement stipulation of 15 items which was signed byMarlett, Smith and Chaplin.Inter alia,it incorporatedG.C. Exh. 6, previously identified; provided for a 3-yearcontract term from the certification date; provided formaintenanceofmembership;' provided that the Unionwould collect its own dues on company premises 1 day amonth; and, as item 15, provided that the stipulation wassubjecttoratificationby President Potter and theemployees.Chaplin and Smith testified that Marlett agreed toprepare a final contract reflecting G.C. Exh. 6 as modifiedby the stipulation executed on that date, G.C. Exh. 7.According toMarlett, the mediator came up with themaintenance of membership and dues provisions describedabove and Marlett "felt this was a good compromise." Heand Rogel did point out that they were under instructionsfrom Potter not to accept any form of union security ordues checkoff.' They attempted to reach Potter bytelephone but were unable to do so. Marlett and Rogelthereaftermet with Potter and explained what they hadagreed to. Potter refused to ratify the maintenance ofmembership and dues collection clauses.On June 24, the parties met again, with MarlettstressingthathehadnotpreparedacontractincorporatingG.C. Exh.6 and7.According to Chaplin,Marlett was asked for the new contract and respondedthat his secretary had been too busy to prepare it. Chaplindenied that the company representatives announced thatPotter refused to approve the stipulation insofar as itrelatedtounionsecurityand dues collections. Smithagreed that Marlett said that he had been too busy toprepare a contract, but ultimately admitted that he didnot recall whether a reference was made to the secretarybeing too busy and whether Marlett said there was nocontract because Potter had not approved the unionsecurity and dues collection clauses. I deem it unnecessaryto resolve this conflict.Marlett testified, andRogel agreed, that when theUnion asked for his contract proposal on June 24, hereplied that Potter had not approved the stipulation and,'All employees who signed union cards after the date of the agreementwere to maintain union membership.Present employees were not requiredto join.'As noted, the stipulation merely allowed the Union to enter Companypremises once a month to collect dues. INDUSTRIAL WIRE PRODUCTS CORP.333therefore,he had no contract with him.The parties met again on July 2.Marlett stated,according to Chaplin, that although he believed that theunion representativeswould not be enamored of hisproduct,a realistic observation, he had prepared adocument which was not a proposal and not an agreementbut merely"proposed language for an agreement." Thisdocument,in evidenceasG.C.Exh. 8,provides for anopen shop,expressly states that there will be no checkoffof dues and provides that the Union was to collect duesoutside company premises.It also provides for a 5-yearcontract term. Chaplin immediately protested that theparties had a different agreement and that it was pointlessto continue making agreements that Respondent wouldnot sign.As is readily apparent,this proposal was contrary tothe languageinG.C.Exh. 6 and 7 calling for maintenanceof membership and permitting the union to visit companypremises once a month to collect dues.It also proposed a5-year contract term based upon this altered language, inconspicuous contrast to the earlier discussions of a I- or3-year contract predicated upon terms of employmentmore favorable to the Union.D. ConclusionsA consideration of this course of conduct byRespondent impels the conclusion that it has been remissin its obligations under theAct. Thenet result is thatRespondent sent forth negotiators clad with ostensibleauthority who were nothing more than a conduit,that it ineffect attempted to engage in shadow boxing to a draw,that it reneged on contractual commitments and that itultimately came forward with what it aptly termed as a"conservative"proposal, wherein it not only reneged onprior agreements but actually retrogressed to a proposalcontaining less than what it had previously agreed to;indeed,inthisproposal,itsought a 5-year term incontrastwith prior agreements for a shorter term forcontracts more favorable to the Union.This is not to saythat a party must make concessions in bargaining.It is tosay that one must approach the bargaining table with anopenmind not hermetically sealed againstmakingconcessions.The purpose of bargaining is to produce an agreementand not talk merely for the purpose of going through themotions.Mere discussion with a fixed resolve not to enterinto an agreement in certain areas does not satisfy one'sobligations under theAct.N.L.R.B. v.Highland ParkMfg. Co.110 F.2d 632, 7 (C.A.4); StuartRadiator CoreMfg. Co. Inc.,171NLRBNo. 27; andWarehousemensUnion Local17, IL WU,171NLRBNo. 160.(1) Perhaps a cornerstone of Respondent's approach tocollective bargaining was its insistence,noted above, thatostensible contract proposals were presented for languagepurposes only, language for negotiating purposes only orlanguage for further consideration. Needless to say, anycontract proposal is put forth presumably for discussionand consideration and this attempted distinction ismeaningless.In short, Respondent'sposition is perforcethat it refused to consider any document it came forwardwith in the course of negotiations as a contract proposal.Thisreflects its bad faith and indeed this view is fortifiedby aninspection of the one document it designated as acontract proposal, namely its retrogressive proposal ofJuly 2.Moreover,in testifying about a March meeting,Marlett admitted that the parties had agreed that thedocument he had prepared was to reflect what they hadagreed upon"in principle."(2)Despite the foregoing,Marlett raised the possibilityof agreement on a maintenance of membership provisionat the February28meeting.And, onMarch4,Marlettannounced that he would present such a proposal.Indeed,in testifying aboutMarch and April meetings, Rogelconceded that although Respondent preferred an openshop,ithad come forward with a proposal for amaintenance of membership clause in lieu of any unionshop.(3)Marlett's concept of a maintenance of membershipprovision is reflected in a contract he presented at ameeting onMarch 20 or21. This contained a proposalproviding in part that Respondent would recognize aunion shop only afterthe Unionhad achieved 100 percentmembership in the bargaining unit.When his attentionwas directed to prior discussions in this area,he retreatedto language requiring new hires to join the Union after thedate of its certification.(4)At theMay 7 meeting,Union NegotiatorChaplinwent through the document presented by Respondent attheApril 8 meeting and offered to accept it,providingthere were wage reopeners in the second and third years.He agreedthat the Unionwould provide the list for duescheckoff and it was also agreedthatChaplin wouldprepare a final document.Chaplindid so.This containedthe wage reopening provisions agreed to, a requirementthat new hires after the certification date join the Union,and a provision for a dues checkoff once a month.But, onMay 20,Marlett advised the Union that,inter alia,theunion-securityanddues-checkoffclauseswereunacceptable.This clearly was reneging upon a prioragreement and led to the filing of the charge in the instantproceeding.(5)There isstillanother example of reneging on thepart of Respondent.Despite the existence of a contractpreviously agreed to, the parties met on June 19 under theauspices of a conciliator and entered into a stipulationcontaining 15 items.In some respects,the Union yieldedand made concessions detracting from what had beenagreed to previously in its favor.This stipulation providedfor a 3-year term, maintenance of membership for allhires after the date of the date of the agreement, nocheckoff,and that the Union would collect its own dues.Marlett agreed to propose a new contract incorporatingthesemodifications but failed to do so, explaining thatPotterhad refused to approve the maintenance ofmembership clause and the language permitting the Uniontocollect its own dues once a month on companypremises.As noted, on July 2, Respondent came up witha 5-year calling for an open shop, rejecting any checkoffand forbidding any dues collections on company premisesby the Union.(6)Respondent has relied upon the express reservationto Potter on June 19 of the right to approve the newcontract.Obviously,there is nothing wrong with thisprovision as such.But such a provision may not beutilized as a device to undermine collective bargaining.Initially,Inote that this is not a case where finalapproval or ratification has been reserved to one not privytothenegotiations.PresidentPotterpersonallyparticipated in allmeetings through thatofApril 18.Thereafter,asMarlett testified, he and Rogel personallyfilledinPotter fully and immediately as to what wastaking place at each subsequent meeting.He was alsofullyaware of the content of the various documentspresented by the parties and ultimately agreed to innegotiations. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwould be a travesty upon the right of ratification topermit one whose agent has agreed to a contract toexercise a right of disapproval under these circumstances.This is all the more so where the agent comes forwardwith proposals in the area of union security and gives alabor organization reason to believe that agreement can bereached in this area,as indeed it was.Perhaps the final straw was Marlett'sadmission thathis instructions from Potter prior to June 19 were to holdfirm and not depart from an open shop and no duescheckoff.And, as Rogel put it, Potter never changed hismind in these two areas.In fact, Marlett admitted that in agreeing on June 19 tothe stipulation on maintenance of membership and duescheckoff clauses,he had acted in express derogation of hisauthority from Potter.And, Potter had been aware of theunion-security and dues-checkoff language agreed to in theearlierproposals,but sat back and permitted thenegotiations to proceed with the Union assuming thattherewas agreement in these areas.This type ofsandbagging is a far cry from a good-faith reservation ofthe right to approve contract terms and connotes ratherbad faith.Viewed from another angle,Respondent presented andendowed with ostensible authority a representative wholacked authority to enter into binding clauses in certainareas,sat back quietly while this agent did enter intoagreements beyond his designated authority,permitted theUnion,with justification,to assume that a meaningful andfinalcontracthad been arrived at and then, whenpresented with this agreement and the moment of truth,decided to reject the contract.This is perhaps underlined by Marlett's comment at theMay 7 meeting that Respondent would do nothing toperpetuate the Union's existence and that it would have toearn its own way with the employees.Respondent'sinterpretation of this amounted to reneging upon priorcommitments,particularly on June 19, and it then cameforwardwithacontractproposal on July 2 whichretreated from language previously agreed upon. Thisapproach to collective bargaining can only be termed assuperficial and entirely in derogation of the principles ofgood-faith bargaining.In view of the foregoing considerations,Ifind thatRespondent has bargained in bad faith with the Union,has violated and rejected the principles of good-faithcollective bargaining and has thereby engaged in unfairlabor practices within the meaning of Section 8(a)(5) and,derivatively,Section8(a)(1)of the Act.AssociatedTransportCo. ofTexas,Inc.,173 NLRBNo. 23.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forthin section III,above, and occurring in connection with its operationsdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent refused to bargainwith the Union as the duly designated representative of itsemployees in an appropriate unit, and further, thatRespondent reneged on the agreement arrived at on June19, 1968. I shall therefore recommend that Respondent,upon request by the Union, execute said contract and putits provisionsinto effect for a 3-year term, from January25, 1968, as provided therein, or, if no such request ismade, bargain in good faith with the Union and, if anunderstanding is reached, embody such understanding in asigned document. I shall also recommend that Respondentmake whole its employees for any losses suffered byreason of its failure to sign and honor said agreement ofJune 19, including unpaid wages or other benefits, withinterest at the rate of 6 percent per annum. SeeN.L.R.B.v.Beverage-Air Co.,402 F.2d 411 (C.A. 4);N.L.R.B. v.Strong,386 F.2d 929 (C.A. 9), cert. granted May 27,1968, andN.L.R.B. v. Hyde's Supermarket,339 F.2d 568(C.A. 9).Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1. IndustrialWire Products Corporation is an employerwithin the meaning of Section 2(2) of the Act.2.United Electrical, Radio and Machine Workers ofAmerica,Local 1421,UnitedElectricalRadio andMachineWorkersofAmerica (UE) is a labororganizationwithin the meaning of Section 2(5) of theAct.3.All production, maintenance, shipping and receivingemployees and truckdrivers of Respondent, excludingofficeclericals,salesmen,guards,watchmenandsupervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.4.United Electrical, Radio and Machine Workers ofAmerica,Local 1421,UnitedElectricalRadio andMachine Workers of America (UE) has been at all timessinceJanuary 25, 1968, and now is, the exclusiverepresentativeoftheemployees in the aforesaidappropriate unit, within the meaning of Section 9(a) of theAct.5.By refusing on and after June 19, 1968, to bargainwith the Union as the exclusive representative of itsemployees in the aforesaid appropriate unit, Respondenthas engaged in and is engagingin unfair labor practicesi within the meaning of Section 8(a)(5) of the Act.6.By the foregoing conduct, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease and'There are other items demonstrating Respondent'sbad faith, but Ibelieve they would be cumulativeUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that Respondent, IndustrialWireProductsCorporation,LosAngeles,California,itsofficers,agents, successors,and assigns, shall: INDUSTRIALWIREPRODUCTS CORP.1.Cease and desist from:(a)Refusing,upon request by United Electrical, RadioandMachine Workers of America, Local 1421, UnitedElectrical Radio and Machine Workers of America (UE),to execute a writtenagreementembodying the terms andconditions of employmentagreedupon with said Union onJune 19, 1968, and refusing to put into effect itsprovisions for a 3-year term, from January 25, 1968, or, ifno such request is made, refusing to bargain in good faithwith said Union as the exclusive representative of itsemployees in the above-described appropriate unit withrespect to rates of pay,wages,hours of employment, andother terms and conditions of employment and, if anunderstanding is reached, to embodysame in a signedagreement.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theright to self-organization,to form labor organizations, tojoinorassisttheabove-named or any other labororganization,tobargaincollectivelythroughrepresentativesof their own choosing,toengage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutual aid or protection, and torefrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request of the aforesaid Union, forthwithexecute the contract agreed to on June 19, 1968, and putinto effect its provisions for a 3-year term, from January25,1968,or,ifno such request ismade,bargaincollectivelywith said Union as the representative of theemployees in the above unit and, if an understanding isreached, embody samein a signed agreement.(b)Make whole all employees covered by the aforesaidcontract for the loss of any benefits which would haveaccrued to them under the contract it refused to sign, withinterest at 6 percentper annumthereon.(c)Post at its plant at Los Angeles, California, copiesof the attached notice marked "Appendix."'" Copies ofsaid notice on forms furnished by theRegionalDirectorforRegion21shall,afterbeingdulysignedbyRespondent, be posted immediatley upon receipt thereofand maintained by it for 60 consecutive days thereafter inconspicuousplaces, includingallplaces where notices toemployees are customarily posted.Reasonablesteps shallbe taken by Respondentto insurethat said notices are notaltered, defaced or covered by any other material.(d)Notify theRegionalDirector forRegion 21, inwriting,within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.""In the event this Recommended Order isadopted bythe Board, thewords "a Decision and Order"shall be substituted for the words "theRecommendedOrder ofa Trial Examiner"in the notice.In the furtherevent the Board'sOrder isenforced by a decree of a United States Courtof Appeals, the words "a Decree ofthe United States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision andOrder.""In the event this Recommended Order is adoptedby theBoard, thisprovision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days from the date of thisOrder,what steps theRespondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEES335Pursuant to the Recommended Order of a TrialExaminer of The National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, upon request, by United Electrical, Radioand Machine Workers of America, Local 1421, UnitedElectricalRadio and Machine Workers of America(UE), sign the written contract reached with that Unionon June 19, 1968, and put its provisions into effect fora 3-year term, from January 25, 1968, or, if no suchrequest is made, we will bargain collectively with saidUnionastherepresentativeofourproduction,maintenance, shipping and receiving employees andtruckdrivers,excludingofficeclericals,salesmen,guards, and supervisors and, if an understanding isreached, embody same in a signed agreement.WE WILLmake whole all employees covered by theaforesaid contract for the loss of any benefits accruedthereunder,with interest at 6 percent per annum.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheirrighttoself-organization,toform labororganizations,to join or assist the above-named or anyotherlabor organization,to bargain collectively throughrepresentatives of their ownchoosing,to engage inconcertedactivitiesforthepurposeofcollectivebargainingor other mutual aid or protection and torefrain from any or all such activities, except to theextent that such right may be affected by an agreementrequiringmembershipina labor organization as aconditionof employment.INDUSTRIALWIREPRODUCTS CORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway,LosAngeles,California 90014,Telephone688-5229.